TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-03-00437-CV


Marlon Torres, Appellant

v.

Marilyn Roth, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 250TH JUDICIAL DISTRICT
NO. GN201553, HONORABLE MARGARET A. COOPER, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N


	Appellee Marilyn Roth has filed a motion to dismiss the appeal, contending the
appeal is moot due to the trial court's granting of summary judgment.  Appellant Marlon Torres has
responded, objecting to the motion to dismiss and asking that this Court consolidate this appeal with
an appeal that will be filed in response to the granting of summary judgment.  On our own motion,
we abate this appeal for ninety days, until December 31, 2003.  The parties are ordered to file a status
report informing this Court of the status of both appeals no later than December 22, 2003.

					__________________________________________
					David Puryear, Justice
Before Justices Kidd, Patterson and Puryear
Filed: October 2, 2003